Defendant pleaded guilty to the crime of criminal sale of a controlled substance in the third degree and was sentenced as a second felony offender to a prison term of 4V2 to 9 years. Defense counsel seeks tó be relieved of the assignment as counsel for defendant on the ground that there are no nonfrivolous issues that can be raised on appeal. Upon our review of *864the record and defense counsel’s brief, we agree. The judgment is therefore affirmed and defense counsel’s application for leave to withdraw is granted (see People v Stokes, 95 NY2d 633; People v Cruwys, 113 AD2d 979, Iv denied 67 NY2d 650).
Crew III, J.P., Carpinello, Mugglin, Lahtinen and Kane, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.